RESTRICTED STOCK UNIT AGREEMENT

PALATIN TECHNOLOGIES, INC.

        AGREEMENT made as of the _______ day of ___________________, 200__ (the
“Grant Date”), between Palatin Technologies, Inc., a Delaware corporation having
its principal place of business at 4C Cedar Brook Drive, Cranbury, New Jersey
08512 (the “Company”), and ________________________ (the “Participant”).

        WHEREAS, the Company has adopted the 2005 Stock Plan (the “Plan”) to
promote the interests of the Company by providing an incentive for employees,
directors and consultants of the Company or its Affiliates;

        WHEREAS, pursuant to the provisions of the Plan, the Company desires to
grant to the Participant restricted stock units (“RSUs”) related to the
Company’s common stock, $.01 par value per share (“Common Stock”), in accordance
with the provisions of the Plan, all on the terms and conditions hereinafter set
forth;

        WHEREAS, the Company and the Participant understand and agree that any
terms used and not defined herein have the meanings ascribed to such terms in
the Plan.

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

        1. Grant of Award. The Company hereby grants to the Participant an
aggregate of ___________ RSUs (the “Award”) which represents a contingent
entitlement of the Participant to receive shares of Common Stock, on the terms
and conditions and subject to all the limitations set forth herein and in the
Plan, which is incorporated herein by reference. The Participant acknowledges
receipt of a copy of the Plan.

        2. Vesting of Award.

        Subject to the terms and conditions set forth in this Agreement and the
Plan, the Award granted hereby shall vest as follows provided that the
Participant remains employed by the Company or an Affiliate through the vesting
date provided however that any portion of the Award that is not vested as of the
fourth anniversary of the Grant Date shall not vest and no shares shall be
issued after such date:

     Number of RSUs Vesting Date     _______ RSUs Upon attainment of $4.00 per
share closing price of the Company's Common Stock for twenty consecutive trading
days.     _______ RSUs Upon attainment of $6.00 per share closing price of the
Company's Common Stock for twenty consecutive trading days.     _______ RSUs
Upon attainment of $8.00 per share closing price of the Company's Common Stock
for twenty consecutive trading days.

        On each vesting date set forth above, the Participant shall be entitled
to receive such number of shares of Common Stock equivalent to the number of
RSUs set forth opposite such vesting date provided that the Participant is
employed by the Company or an Affiliate on such vesting date. Such

1

--------------------------------------------------------------------------------

shares of Common Stock shall thereafter be delivered by the Company to the
Participant in accordance with this Agreement and the Plan and as required to
comply with Section 409A of the Code. Notwithstanding the foregoing, if the
Participant is as of the vesting date a “specified employee” (as defined under
Section 409A of the Code) then such payment of shares of Common Stock, if
required by Section 409A of the Code, will be made six months after the date of
such Separation from Service (as defined in Section 409A of the Code).

        Except as otherwise set forth in this Agreement, if the Participant
ceases to be employed for any reason by the Company or an Affiliate prior to a
vesting date, then as of the date on which the Participant’s employment
terminates, all unvested RSUs shall immediately be forfeited.

        3. Prohibitions on Transfer and Sale.

        This Award (including any additional RSUs received by the Participant as
a result of stock dividends, stock splits or any other similar transaction
affecting the Company’s securities without receipt of consideration) shall not
be transferable by the Participant otherwise than by will or by the laws of
descent and distribution or pursuant to a qualified domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act or
the rules thereunder. Except as provided in the previous sentence, the shares of
Common Stock to be issued pursuant to this Agreement shall be issued, during the
Participant’s lifetime, only to the Participant (or, in the event of legal
incapacity or incompetence, to the Participant’s guardian or representative).
This Award shall not be assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to execution, attachment
or similar process. Any attempted transfer, assignment, pledge, hypothecation or
other disposition of this Award or of any rights granted hereunder contrary to
the provisions of this Section 3, or the levy of any attachment or similar
process upon this Award shall be null and void.

        Until such time as the Participant is no longer an employee of the
Company, unless the Board of Directors determines otherwise because of hardship
to the Participant, the Participant shall not sell more than 67% of the shares
of Common Stock issued to the Participant pursuant to this Agreement.

        4. Adjustments. The Plan contains provisions covering the treatment of
RSUs and shares of Common Stock in a number of contingencies such as stock
splits and mergers. Provisions in the Plan for adjustment with respect to this
Award and the related provisions with respect to successors to the business of
the Company are hereby made applicable hereunder and are incorporated herein by
reference. In addition, the per share closing price set forth in Section 2
hereof shall also be adjusted as appropriate to reflect any stock split or other
adjustment event set forth in the Plan.

        5. Securities Law Compliance. The Participant specifically acknowledges
and agrees that any sales of shares of Common Stock sold shall be made in
accordance with the requirements of the Securities Act of 1933, as amended.

        6. Rights as a Stockholder. The Participant shall have no right as a
stockholder, including voting and dividend rights, with respect to the RSUs
subject to this Agreement.

        7. Tax Liability of the Participant and Payment of Taxes.

        The Participant acknowledges and agrees that any income or other taxes
due from the Participant with respect to this Award or the shares of Common
Stock to be issued pursuant to this Agreement or otherwise sold shall be the
Participant’s responsibility. Without limiting the foregoing, the Participant
agrees that the Participant will owe taxes at each Vesting Date on the portion
of the Award then vested and the Company shall be entitled to immediate payment
from the Participant of the amount of any tax required to be withheld by the
Company.

        In connection with the foregoing, the Participant agrees that if an
arrangement to pay the withholding obligation in cash has not been received by
the Company prior to a vesting date, the Company shall authorize a registered
broker (the “Broker”) to sell on such vesting date such number of

2

--------------------------------------------------------------------------------

shares of Common Stock otherwise deliverable to the Participant on vesting of
the Award as the Company instructs the Broker to sell to satisfy the Company’s
withholding obligation, after deduction of the Broker’s commission, and the
Broker shall remit to the Company the cash necessary in order for the Company to
satisfy its withholding obligation. In connection with such sale of shares of
Common Stock, the Participant shall execute any such documents requested by
Broker in order to effectuate the sale of the shares of Common Stock and payment
of the withholding obligation to the Company. The Company shall not deliver any
shares of Common Stock to the Participant until all withholdings have been made.

        8. Participant Acknowledgements and Authorizations.

        The Participant acknowledges the following:

        (a) The Company is not by the Plan or this Award obligated to continue
the Participant as an employee, director or consultant of the Company or an
Affiliate.

        (b) The Plan is discretionary in nature and may be suspended or
terminated by the Company at any time.

        (c) The grant of this Award is considered a one-time benefit and does
not create a contractual or other right to receive any other award under the
Plan, benefits in lieu of awards or any other benefits in the future.

        (d) The Plan is a voluntary program of the Company and future awards, if
any, will be at the sole discretion of the Company, including, but not limited
to, the timing of any grant, the amount of the award, vesting provisions and the
purchase price.

        (e) The value of this Award is an extraordinary item of compensation
outside of the scope of any employment. As such the Award is not part of normal
or expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments. The future value of the shares of
Common Stock is unknown and cannot be predicted with certainty.

        (f) The Participant authorizes his or her employer to furnish the
Company (and any agent administering the Plan or providing recordkeeping
services) with such information and data as it shall request in order to
facilitate the grant of the Award and the administration of the Plan, and the
Participant waives any data privacy rights he or she may have with respect to
such information or the sharing of such information.

        9. Notices. Any notices required or permitted by the terms of this
Agreement or the Plan shall be given by recognized courier service, facsimile,
registered or certified mail, return receipt requested, addressed as follows:

        If to the Company at the principal business office listed on the first
page of this Agreement.

        If to the Participant:

             EMPLOYEE NAME AND ADDRESS

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given on the
earliest of receipt, one business day following delivery by the sender to a
recognized courier service, or three business days following mailing by
registered or certified mail.

        10. Benefit of Agreement. Subject to the provisions of the Plan and the
other provisions hereof, this Agreement shall be for the benefit of and shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.

3

--------------------------------------------------------------------------------

        11. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
conflict of law principles thereof. For the purpose of litigating any dispute
that arises under this Agreement, whether at law or in equity, the parties
hereby consent to exclusive jurisdiction in the State of New Jerseyand agree
that such litigation shall be conducted in the state courts of New Jersey or the
federal courts of the United States for the District of New Jersey.

        12. Severability. If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, then such
provision or provisions shall be modified to the extent necessary to make such
provision valid and enforceable, and to the extent that this is impossible, then
such provision shall be deemed to be excised from this Agreement, and the
validity, legality and enforceability of the rest of this Agreement shall not be
affected thereby.

        13. Entire Agreement. This Agreement, together with the Plan,
constitutes the entire agreement and understanding between the parties hereto
with respect to the subject matter hereof and supersedes all prior oral or
written agreements and understandings relating to the subject matter hereof. No
statement, representation, warranty, covenant or agreement not expressly set
forth in this Agreement shall affect or be used to interpret, change or restrict
the express terms and provisions of this Agreement provided, however, in any
event, this Agreement shall be subject to and governed by the Plan.

        14. Modifications and Amendments; Waivers and Consents. The terms and
provisions of this Agreement may be modified or amended as provided in the Plan.
Except as provided in the Plan, the terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

        15. Counterparts. This Agreement may be executed in one or more
counterparts, and by different parties hereto on separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

[THE NEXT PAGE IS THE SIGNATURE PAGE]

4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

  PALATIN TECHNOLOGIES, INC.
 
      By:         Name:
Title:             Participant:
 
            Print Name:  

5